DETAILED ACTION

The Amendment filed by Applicant on 01/22/2021 is entered.

Claims 15 and 24-26 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 01/22/2021 have been fully considered and they are found persuasive.

The rejection of claims 1-5, 7-14 and 16-23 under 35 U.S.C. 103 as being unpatentable over DE 2 712 508 A1 (hereinafter “’508”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-14 and 16-23 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is ‘508. The present invention differs from ‘508 in that the present invention requires treating step a’ and a final acid treatment.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including ‘508 to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert D. Harlan whose telephone number is (571) 272-1102.  The examiner can normally be reached on Mon-Fri, 10 AM - 8 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        


rdh